Citation Nr: 1307824	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  12-24 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability evaluation for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from May 1956 to May 1958.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO effectuated the Board's grant of the Veteran's appeal as to entitlement to service connection for left ear hearing loss.  It also determined that a noncompensable (zero) percent rating was warranted for disability due to his left ear hearing loss.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary in this case so that a complete record is available for review.  In particular it appears likely that the results of two VA audiology testing sessions conducted within the relevant time frame exist but have not been associated with the claims file.  The Agency of Original Jurisdiction (AOJ) must attempt to obtain those results and associate them with the claims file.  

The claim that gave rise to this appeal was received by VA in January 2000 and that is the effective date of service connection for left ear hearing loss.  A claim of entitlement to service connection has five elements, including two elements that only become significant if service connection is established.  Those "downstream" elements are the disability rating and the effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran contends that a compensable disability rating is warranted for his left ear hearing loss.  Disability ratings for hearing loss are assigned based upon puretone audiology testing, with the results specified in decibels at certain frequencies, and controlled speech discrimination testing using the Maryland CNC test, with the results expressed in percentages.  See 38 C.F.R. § 4.85 (2012).  

Associated with the claims file is a two page VA audiology consult note dated May 15, 2001.  The note references a "PASCO AUDIOGRAM CHATMAN."  Objective findings include that pure tone audiometry showed mild to moderate sensorineural hearing loss in the right ear at 2 to 8 kiloHertz and mild to moderately severe sensorineural hearing loss in the left ear.  Word recognition was excellent for the right ear and good for the left ear.  This two page consult report does not include values in decibels or percentages from the testing.  There are no other results of that testing, and no other contemporaneous VA records associated with the claims file.  

The report of a May 2004 VA examination with regard to the Veteran's claim of entitlement to service connection for left ear hearing loss includes the comment by the examiner that a June 12, 2000 VA audiogram (PASCO) indicated moderate high frequency sensorineural notch with excellent discrimination for the right ear and normal to moderately sensorineural hearing loss with good discrimination for the left ear.  There are no other results of that testing, and no other contemporaneous VA records associated with the claims file.  

VA has a duty to assist a claimant in substantiating a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  That duty includes obtaining relevant medical evidence of which VA is aware.  Id.  VA treatment records are considered constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The May 2001 two page consult was submitted by the Veteran along with a 1995 audiogram.  There is no indication that the AOJ made efforts to obtain all of the Veteran's relevant VA records.  In particular, it appears that there is a missing report of audiology testing conducted in June 2000 and the two page report from 2001 that refers to audiology testing and was submitted by the Veteran reasonably raises a significant probability that the test results may exist in VA treatment records but have simple not been associated with the claims file.  Therefore a remand is necessary to ensure that the record upon which to base the initial evaluation is as complete as reasonably possible.  Of record are VA treatment records from August 1998 and earlier.  All of the records associated with the claims file are from the VA Tampa Vista system.  Therefore, the AOJ must ensure that relevant records from August 1998 to the present from those facilities are obtained and associated with the claims file.  

In addition, it appears that VA did not provide the Veteran with notice, as specified in Dingess, as to the evidence necessary to substantiate an initial disability rating and the Veteran's and VA's respective duties in obtaining such evidence.  VA must provide the Veteran with such notice on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Send the Veteran a letter that provides adequate notice with regard to the evidence necessary to substantiate an initial disability rating and his and VA's respective duties in obtaining such evidence, consistent with 38 U.S.C.A. § 5103(a), 3.159(b)(2012), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Attempt to obtain all relevant records from facilities of the VA Tampa Vista from August 1998 to the present and associate such records with the claims file.  In particular, ensure that any reports of audiology testing from June 2000 and May 2001 are obtained and associated with the claims file.  If those reports are not obtained, obtain a negative response and associate that response with the claims file.  

3.  After giving the Veteran an adequate opportunity to either submit additional relevant records or request VA's assistance in obtaining such records, and after obtaining all available relevant VA treatment records, undertake any additional development deemed necessary.  

4.  Then, readjudicate the issue on appeal.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



